DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Amendment
The amendment filed August 12, 2022 has been entered.
	Claims Status
Claims pending: 1, 3-4, 6-8, 10 and 20-32. 
Claims amended:
1) Independent claims: 1, 20 and 27.
2) Depending claims: none.
3) Claims new: none.
4) Claims canceled up-to-date: dependent claims 2, 5 and 9 and 11-19.
Claim Status
Claims 1, 3-4, 6-8, 10 and 20-32 are pending.  They comprising of 3 groups:
(1) System: 1, 3-4, 6-8, and 10, and   
(2) N-t CRM: 20-26, and
(3) Method: 27-32.
All appear to have similar scope and will be rejected together.

As of 8/12/2022, independent claim 1 is as followed:
1. (Currently Amended) A system comprising:
[I] one or more servers, the one or more servers comprising:
[II] a memory to store instructions; and
[III] processing circuitry, coupled with the memory, operable to execute the instructions that when executed enable the processing circuitry to:
[1] receive, from a business application, a request for user intent scores for one or more user intents regarding a user interacting with reprogrammable customized automated audio menus of the business application, and wherein each user intent score corresponds to one of the one or more user intents;
[2] retrieve business value factors for each of the one or more user intents, wherein each of the business value factors corresponds to one of the one or more user intents, and each business value factor indicates a relative benefit of the user engaging in a corresponding specific activity versus other activities:
[3] determine trained machine learning models associated with the user;
[4] determine probabilities with the trained machine learning models, wherein each of the trained machine learning models is trained with data associated with the user each probability of the probabilities to indicate that the user will engage in the corresponding specific activity related to the one or more user intents while interacting with the business application;
[5] calculate the user intent scores for the one or more user intents, each of the user intent scores comprising a combination of the business value factor and a probability of the probabilities that the user will engage in the corresponding specific activity; and
[6] send, to the business application, the user intent scores quantifying user engagement for each corresponding specific activity combined with a corresponding business value factor, the business application to reprogram the reprogrammable customized automated audio menus based on the user intent scores.
Note: for referential purpose, numbers I, II and [1]-[6], are added at the beginning of each element and step.
Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claim 1, step [6] is vague because the “user intent scores” has been defined previously in step [5] and step [6] should be dealt with the function “sending to the business application.  Further define the “user intent scores” using amended feature of “combined with a corresponding business value factor” is vague and incomplete, see other independent claim 20 which says 
“cause communication of the user intent scores to the business application”, or independent claim 27 which says 
“causing, by the server, communication of the user intent scores to the business application; and 
modifying, by the server based on the user intent scores, …”
A proposed amendment is recommended as follows:
[6] send, to the business application, the user intent scores quantifying user engagement for each corresponding specific activity, and 
reprogram the business application to provide an update for the reprogrammable customized automated audio menus based on the user intent scores.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-4, 6-8, 10 and 20-32 on 8/12/2022, have been considered and the results are as followed.  
I. 101 Rejection: None.
II) 112, 2nd (b) Rejection:
The previous rejections have been withdrawn due to applicant’s amendment of the claims, however, new rejections are given due to the amendment.
II) 103 Rejection: None.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689